﻿It is a particular pleasure for me, as a representative of a member country of the group of Western European and other countries, to convey to you, Mr. President, our congratulations and best wishes. Among many common bonds, the Federal Republic of Germany— a principal European Power—shares with mv country firm dedication to detente in Europe.
75.	The efficient performance of the duties of the President of the General Assembly demands exceptional personal qualities. You, Mr. President, are uniquely equipped in that respect. You bring to your high office a remarkable combination of skills, determination and patience. The thirty-fifth session of the General Assembly will be well served by its highest officer.
76.	Finland welcomes Saint Vincent and the Grenadines, the newest Member of the United Nations.
77.	We are facing a new decade—the 1980s. In retrospect, the past decade may well be remembered for many positive achievements of detente and disarmament. While detente is centred on Europe, its benefits have been perceived in a wider context. Disarmament negotiations produced a number of limited yet significant arms control agreements. Progress was made in the peaceful dismantling of the last remnants of colonial empires. In the economic field, the initiation of the North South dialogue marked the beginning of a process towards a negotiated solution for the benefit of all. All the same, towards the end of the 1970s, the international political atmosphere began to deteriorate.
78.	The assessment of the international situation which I presented from this rostrum in the name of the Finnish Government last year was not optimistic and referred to the fact that the positive trends of detente and disarmament had lost their momentum, that the patterns of peaceful cooperation were eroding and that the use of force between nations as well as within them was on the increase. Subsequent events have not dispelled our fears.
79.	Thus, the immediate prospects for the 1980s are not encouraging. The relations between the major Powers are far from satisfactory. The persistent conflicts in the Middle East and southern Africa, which breed frustration and violence, still await a peaceful solution. New sources of tension with global political impact have appeared in western and south-eastern Asia.
80.	Disarmament negotiations are at a standstill. The implementation of the SALT II Treaty, so painstakingly negotiated, is at best uncertain. Military expenditure has reached hitherto unimaginable levels and cuts even deeper into the resources which should be available for peaceful purposes, including development. The beginning of yet another round in the arms race, unprecedented in intensity, is already a fact. While it covers all arms, its emphasis is on the most deadly kind—nuclear weapons. Its implications are of legitimate concern for the security of all. Once again I must reiterate: security lies not in arms but in disarmament.
81.	While the hard realities of the present international situation seem to give little cause for encouragement, this should make us more aware of our duties as Members of the United Nations. The United Nations is the principal instrument available to the international community for the maintenance of international peace and security. It is the only universal forum where the nations of the world can unite their efforts for this purpose. The Charter of the United Nations is not only an expression of the aspirations of the international community. It is a legally binding document through which nations—big and small—have accepted a code of conduct for the relations between them. Those obligations transcend the considerations of political expediency which only too often lead to their violation. During its 35 years of existence, the United Nations has proved its viability as an international institution to prevent conflicts and assist in the peaceful settlement of disputes whenever it has been given the opportunity to do so.
82.	Finland has been a Member of this Organization for 25 years. Our attitude to the United Nations is simple and clear. As a small country pursuing a policy of neutrality, Finland has a vital interest in actively promoting the development of a peaceful and rational world order based on the universal collective security system provided by the Charter of the United Nations. Our ambition has always been to conduct ourselves with objectivity and restraint, to stay consistently outside conflicts between the great Powers and to maintain good relations with all countries. Thus we hope best to serve the organized and joint efforts of the world community and also the interests of our own people.
83.	Finland has invested much political will in trying to work for the goals of the United Nations. In our opinion, those universally proclaimed goals can best be served in an atmosphere of confidence and cooperation. That has been our experience, particularly in Europe. For the peoples of Europe, the benefits of detente are so tangible, both politically and materially, that they will not be easily abandoned. The efforts not only to preserve but to enhance the results of detente on the basis of the Helsinki Final Act must therefore continue. The Madrid follow-up meeting to the Conference on Security and Cooperation in Europe is of utmost importance in the light of the present international situation. We believe that that meeting can lead to concrete and constructive results aimed at strengthening the continuity and vitality of the whole process of the Conference, thus increasing confidence and reducing tensions.
84.	The security of Europe is today faced with serious challenges. The Government of Finland therefore welcomes the various initiatives which clearly demonstrate an increased willingness to promote arms control and disarmament in Europe. For its own part, Finland last year outlined in the United Nations an initiative aimed at examining whether a special disarmament programme for Europe should be worked out.  Subsequently that matter was pursued in consultations between Finland and other States of Europe and North America.
85.	We now look forward to important decisions at Madrid reflecting the widely felt need for a comprehensive approach to disarmament in Europe.
86.	At the same time we are, of course, particularly aware of the recent controversy over nuclear weapons aimed at or deployed in Europe. Whatever the merits of the claims or counterclaims concerning balance or imbalance in the field, the end result is added insecurity for all, inside and outside the alliances. There is only one way out: negotiations in good faith, the sooner, the better. We hope that those will now materialize, as indicated by the parties concerned, and lead without delay to agreed limitations and reductions.
87.	We are concerned about arms control and disarmament, not only because they are inherently important but also because efforts in those fields contribute politically to the process of detente. Even those political results are now in peril.
88.	The SALT II Treaty is a case in point. It is the latest product of the strategic dialogue between the leading nuclear Powers. It should be put into effect without further delay and succeeded by further, not only quantitative but also qualitative, limitations of nuclear weapons.
89.	While the SALT Treaty awaits implementation, the arms race, particularly the nuclear arms race, continues and is assuming new dimensions technologically, conceptually and geographically. Weapons of increased accuracy and versatility are being developed and introduced. The increased sophistication of nuclear weapons should not delude anyone into believing that nuclear war could be kept limited or made winnable.
90.	Continued and unrelenting efforts are therefore needed in order to stem nuclear proliferation, both horizontal and vertical. In spite of certain disappointments at the recent second Review Conference of the Parties to the Treaty on the Non-proliferation of Nuclear Weapons, we are convinced that the Non-proliferation Treaty remains pivotal in averting the threat of nuclear war. The work of strengthening the regime of the Non-proliferation Treaty must go on.
91.	However unpromising the immediate outlook, the search for security through disarmament must continue. For that purpose, it is important that the United Nations disarmament machinery pursue its work. The agreed priorities, in particular a comprehensive test ban and a treaty on chemical weapons, retain their validity.
92.	The Charter of the United Nations enjoins Members to settle their international disputes by peaceful means and to refrain in their international relations from the threat or use of force. Yet the use of force in the form of local conflicts has plagued this Organization since its inception. Not only does the use of force bring death and destruction, it also has a tendency to exacerbate the conflicts between the major Powers. The events in south-eastern and western Asia are only the latest instances of this tendency. Intertwined with the explosive situation in the Middle East, events in western Asia may further increase the threat to international peace and security.
93.	The search for a comprehensive, just and lasting peace in the Middle East has to be pursued in accordance with Security Council resolutions 242 (1967) and 338 (1973), which continue to be the only viable basis for a durable peace in the region. At the same time, the weight of events has made it increasingly clear that the full cooperation of the Palestinians is crucial for the implementation of a durable solution.
94.	We fully support the right of the Palestine Liberation Organization to participate in the negotiations on the implementation of the legitimate rights of the Palestinians in the context of a comprehensive solution of the Middle East problem.
95.	The basic principles of a peaceful settlement remain immutable; the acquisition of territories by force is inadmissible. Israel must therefore withdraw from Arab territories occupied since 1967. Likewise, it is imperative that the right of Israel and all other States of the area to exist within secure and recognized borders be guaranteed.
96.	A major obstacle has been the settlements policy of the Government of Israel in the occupied territories and similar measures undertaken by Israel. Unilateral actions designed to change the status of Jerusalem are universally considered illegal and have been declared such by the Security Council in its resolution 478 (1980).
97.	An essential condition for progress in the Middle East is a courageous willingness to compromise on the part of all parties to the dispute.
98.	On the basis of our own good relations with all those parties, Finland has been able to make a contribution to the United Nations peacekeeping operations in the Middle East. We deeply deplore the fact that the cycle of violence, particularly in southern Lebanon, has put in jeopardy the functioning of UNIFIL. The United Nations peacekeeping forces are not a substitute for peaceful solutions. However, where those forces perform their valuable task mandated by the Security Council, it is imperative that all concerned give them the necessary cooperation and not obstruct their operations.
99.	This is a part of the code of conduct in all United Nations peacekeeping operations. If respect for those fundamental rules is not observed, the future of United Nations peacekeeping operations in general is put in jeopardy.
100.	The eradication of colonialism and racism has been the main preoccupation of this Organization for more than two decades. This particularly deep concern for the nations of Africa is shared by us all. With few exceptions, the evil of colonialism has been done away with. This is one of the lasting successes of the United Nations. The case of Zimbabwe, one of the newest Members of the Organization, combines the elements of the abolition of colonialism and racism with the birth of a democratic system created through free and fair elections. Zimbabwe now has a unique opportunity to set an example of racial harmony worth emulating.
101.	The attainment of independence by Zimbabwe has solved one aspect of the problem posed by southern Africa. Two others remain as pressing as ever: Namibia and the apartheid policies of South Africa.
102.	For Namibia, the time has come. For too long Namibia has been a frontal challenge to the very credibility of the United Nations. Security Council resolutions 385 (1976) and 435 (1978) stand. The patience of the international community is wearing thin.
103.	The prevarications of South Africa must come to an end. The Government of Finland remains ready to assist the United Nations in the implementation of the United Nations plan for Namibia by providing peacekeeping forces. An independent Namibia will be a main recipient of Finnish bilateral assistance.
104.	Apartheid remains the root of the evil in the southern part of Africa. It constitutes a systematic violation of the most elementary human rights. It leads to repeated acts of violence and aggression. The neighbouring States bear a heavy burden for the sake of the liberation of the oppressed peoples of southern Africa. Increased aid should be channelled to those States, and at the same time the international community must bring unrelenting pressure to bear on South Africa itself.
105.	The convening of the eleventh special session of the General Assembly on international economic questions was yet another demonstration of the need for international economic cooperation to assume proportions well beyond its traditional dimensions.
106.	The Government of Finland welcomes the consensus on the new International Development Strategy as an important step in the implementation of the new international economic order. This agreement is important in three respects. First, it strengthens confidence in the capability of the international community to tackle the crucial economic issues which it will face in the 1980s through negotiation rather than confrontation. Secondly, the new Strategy contains new commitments by industrialized countries in favour of developing countries, notably in the area of official development assistance. Thirdly, from Finland's point of view, the content of the new Strategy corresponds well with our concept of the development process. Finland shares with other Nordic countries the view that economic and social progress must be parallel. It must involve the entire population. It must take into account the requirements of sound management of the human environment. To adopt ecologically sound development plans is part of our responsibility to present and future generations.
107.	My Government also attaches importance to the adoption at the eleventh special session of two resolutions bearing on the grievous problems of the least developed among the developing countries as well as the oil importing developing countries, The stark reality today is that close to 1,000 million people live in abject poverty with no hope of improving their lot through their own means. The elimination of this reality is the ultimate objective of our endeavours.
108.	The Assembly was not able to reach full agreement at the special session on how to launch the new global round of negotiations on international economic cooperation for development. Yet, the results must be seen in their proper perspective. The Assembly came close to an understanding on how the United Nations and its family of organizations will tackle the crucial issues at hand. In its magnitude this task has no precedent in the history of North South economic relations. If the results of these negotiations are to have lasting value, they must be based on the principles of equality and common interest which the United Nations was established to promote. They also require the firm political will of the Governments of Member States. I pledge the full support of my Government in this effort.
109.	On earlier occasions, I have at this rostrum expressed the concern of my Government for human rights. In our opinion, peace, security and prosperity in the world are closely related to the promotion of human rights.
110.	The record of the United Nations in creating a code of conduct for nations in the field of human rights is impressive. The international community should now concentrate on more effective implementation. The observance of the agreed norms of human rights should be complemented by the supportive activity of providing aid to the victims of abuses and failures. In the first instance this relates to refugees, as defined in the 1951 Convention relating to the Status of Refugees. 
111.	The international community has been able to alleviate the suffering of refugees and displaced persons. However, only partial solutions have been achieved so far. The dimensions of the refugee problems are widening in Asia, Africa and Latin America. The problem of refugees has become the permanent and joint responsibility of all States. Refugees are the product of either external aggression or internal oppression. The responsibility of the international community does not absolve the States which have created the problem. They should be called upon to promote and encourage human rights and fundamental freedoms, as well as to seek peaceful solutions to political crises.
112.	The World Conference of the United Nations Decade for Women was another significant step towards full equality between women and men at all levels and in all spheres of life. However, my Government regrets that, owing to extraneous issues, the Programme of Action could not be adopted by consensus. Yet we fully subscribe to the principles and recommendations embodied in parts two and three of the Programme of Action and consider them a valid contribution to improving the status of women. My Government has every intention of taking the necessary measures to implement them fully.
113.	We have also committed ourselves to early ratification of the Convention on the Elimination of All Forms of Discrimination against Women, which we signed at the Conference.
114.	The ninth session of the Third United Nations Conference on the Law of the Sea, which concluded its work at the end of August in Geneva, resulted in what can justly be described as the final political breakthrough. The Conference has now reached substantial agreement on practically all of the issues standing in the way of the adoption of the Convention, which is to govern virtually all human uses of the oceans. The Government of Finland greatly values the progress achieved by the Conference and hopes that the Convention on the Law of the Sea will finally be adopted at Caracas in 1981.
115.	On the initiative of the Nordic countries, the General Assembly will at this session consider the question of the protection of diplomatic missions and representatives. Our action was prompted by the weight of events familiar to all. In recent years there have been increasingly frequent violations of international law governing diplomatic intercourse, in particular diplomatic inviolability. Failure to safeguard the orderly and secure conduct of diplomacy jeopardizes the very fabric of international relations. The Governments of Denmark, Iceland, Norway, Sweden and Finland hope that this initiative will lead to appropriate measures to remedy the situation and to increased respect for the rules of international law relating to diplomatic and consular relations.
116.	We are convinced that Member States will join us in this effort to fulfil the pledge of the Charter "to establish conditions under which justice and respect for the obligations arising from treaties and other sources of international law can be maintained".
